﻿It is my pleasure to extend to you, Sir, in the name of the people and the Government of Venezuela, my sincere congratulations upon your election as President of the General Assembly at its thirty-ninth session. Your personal qualifications and your broad experience in the United Nations serve as a firm guarantee that important and fruitful results will be achieved during the deliberations of this Assembly.
3.	We have intimate knowledge of your vigorous efforts as President of the United Nations Council for Namibia and of your tireless labours on behalf of the freedom and independence of peoples. Zambia and Venezuela have worked together in the struggle against colonialism and racial discrimination, and this has certainly helped strengthen relations between our two countries.
4.	I should also like to pay a tribute to that distinguished Latin American who preceded you, Sir, in this important office and who represented his country in the United Nations for many years. I refer, of course, to the President of the sister Republic of Panama, Mr. Jorge Illueca.
5.	It is also a special pleasure for me to greet most respectfully the Secretary-General, my old friend and the former Ambassador of Peru to Venezuela, and to congratulate him for the efficient and outstanding way in which he has shouldered his responsibilities in the promotion of peace and understanding among all peoples.
6.	I come from a Latin American country whose people enjoy fully the inalienable rights of an open, pluralistic and democratic society which, in the daily exercise of freedom, seeks unceasingly to perfect its institutions. We have chosen such a system because of its great potential and because we are convinced that no other system can guarantee with so much integrity the aspirations and development of the human person.
7.	I have come here today to voice the views and feelings of Venezuela before this great world forum that is the United Nations and to set forth and share with the General Assembly some thoughts that we deem essential on the international situation. I shall also outline broadly the fundamental elements of my Government's foreign policy, which is that of the Venezuelan people.
8.	My presence here in the General Assembly is unequivocal testimony to Venezuela's firm commitment to the United Nations and of our appreciation of its vital achievements in international affairs. Moreover, I have come here with the conviction that dialogue and an exchange of ideas are truly indispensable elements when we have our common interests at heart. I have made it a point to follow this approach in my own country, as it is without doubt the most useful means of nurturing understanding and promoting a convergence of views.
9.	We Venezuelans are a people with democracy in our blood, possessed of broad vision and a deep- rooted vocation for peace, who believe that under-standing among States and international co-operation are possible. We are, in sum, a small nation convinced that only in this manner will form and content be given to human solidarity and encouragement and meaning to the concerted efforts of all peoples.
10.	Thus, I echo the unanimous opinion of Venezuelans when I state squarely that Venezuela has faith in the United Nations, in the reasons for its establishment and in the relevance of its principles, which are more valid and necessary today than ever before. That is why we stand firmly with those who support its strengthening, to prevent it from becoming a purely symbolic institution of frustrated hopes and dreams crushed by selfishness, in many ways an impotent institution, incapable of properly facing up to the challenges and demands of today's reality.
11.	We cannot conceive of a world without the United Nations. However, serious obstacles weaken its effectiveness and credibility. If we interpret current events correctly, those obstacles serve to highlight the risks facing the international community when an organization such as this is under-mined, neutralized and, as a result, immobilized. This situation tests the will of the States Members and their capacity for the settlement of conflicts in a civilized manner. A change in course is therefore necessary because it is easy to see that while the problems are getting worse, the mechanisms for resolving them are weakening. States should not relinquish their prerogatives nor should countries give up their vital interests, but in the final analysis the overriding goals of the international community as a whole should prevail.
12.	The objectives enshrined in the Charter of the United Nations, adopted at San Francisco, have tended to fade away as the military Powers have increased their antagonistic policies, with the result that we now live in a system of political supremacy and nuclear intimidation, and of economic privileges in the hands of a limited number of States.
13.	Smaller countries like mine, Venezuela, have legitimate reasons to express our disappointment, to call for proper compliance with the purposes and principles of the United Nations, and to demand the correction of a process which, in our view, has been the object of a historic distortion by those Powers which played a major role in the creation of the Organization, steering it away from its original course and promoting, paradoxically, an international pattern of unilateral advantages and faits accomplis
14.	Since 1945, history has been warning us persistently of the risks confronting the world community. The nuclear arms race, which makes us all increasingly vulnerable, seems uncontrollable, while consuming huge resources and absorbing a great deal of sophisticated scientific research. The world is evolving towards a modus Vivendi which curtails the possibilities for international peace, security and confidence, condemning the relations between States to a simplification of the East-West dialectic, in the search for mutual expediency between the interested parties which, naturally, resist change.
15.	At the same time, the lack of understanding and the resistance of the industrialized countries conspire against any effective progress towards global economic relations grounded in equity and mutual benefit. More serious yet, attempts are often made to accentuate the already existing disparities between the North and the South through renewed pressure mechanisms, all in a climate of intransigence and unilateralism.
16.	We are, thus, in the midst of a rarefied international environment, of constraints and established positions resistant to change because they are kept in place by strong interests and by dogmas of one stripe or another.
17.	In times of crisis and tension one must speak unambiguously, in a dispassionate and objective manner. An inescapable conclusion then stands out: things cannot continue the way they are. Bold and constructive attitudes are required of the community of nations to chart a new course for international affairs, giving rise to political evolution, social and economic development, and equality of opportunity. We demand such a change of course in international life and in relations between States, which would resolve the great paradox of the world in which we live—an era of contradictions and ambivalence, of amazing scientific and technological advances, and yet a time of lack of imagination and of declining resolve to use those resources for the good of mankind in a way consistent with the most elementary aspirations for peace and justice and worthy of the essential yearnings of the human condition.
18.	We are aware of our possibilities and our limitations, of what we can and cannot do. We know what our aspirations are, and in order to attain our goals countries like Venezuela are accepting challenges unprecedented in history. We are also aware of our faults and of our mistakes.
19.	We have the moral strength to recognize our weaknesses as well as the honesty to assign clear and b-sic responsibilities to those whose duty it is to assume them. The General Assembly reflects in its resolutions and decisions a ground swell of opinion that cannot be ignored, for that would be to ignore the real concerns of our peoples.
20.	In the general context of international relations, Venezuela has spared no effort to contribute to a rapprochement and reconciliation of positions and to the search for solutions to various regional problems in the geographic area of our direct interest. This we shall continue to do, conscious that indifference is incompatible with our ideas and convictions.
21.	We shall increase our participation in international affairs because we are convinced that interdependence is an irreversible phenomenon and that decisions are made on a global scale which affect the internal affairs of our countries, particularly the smaller ones, which are more vulnerable to external factors. In this context, we believe that a multilateral approach which takes into account the interests of all is the right course to follow.
22.	We can only hope that the economic co-operation taking place between developing countries will be complemented by increasing co-operation between them and the developed countries with a view to promoting the new international economic order. The collective self-confidence of developing countries, while promoting a more efficient use of our own resources, may also help to counteract our vulnerability and ensure a more harmonious development process.
23.	After 25 years of vigorous democracy, we Venezuelans know what our priorities are in the international sphere. Our foreign policy is therefore a reflection and an expression of the values and aspirations which drive us to uphold and defend our democratic way of life as set forth in our Constitution—namely, respect for human rights and repudiation of colonialism and racial discrimination, both of which run counter to Venezuelan convictions and our historical legacy. The aim of my Government is to intensify our involvement in all these matters. To this end we shall sponsor at Caracas in 1985 an international forum on human rights in recognition of the fortieth anniversary of the United Nations. This will serve as an opportunity to take stock of all that has been achieved to date and to shed light wherever darkness still persists as an impediment to human progress and the rights of mankind every-where.
24.	Everything related to the fundamental rights of the individual takes on greater importance day by day and arouses the strongest interest. In the broadest sense we are referring not only to the rights of the individual as such but also to the rights of the individual in society, to the rights of peoples to a more just and equitable distribution of wealth. In our opinion, it is not possible to lose sight of these implications when discussing such issues.
25.	We attach special importance to democratic processes throughout the world and in particular to those in our own region. I wish to emphasize the special gratification of Venezuelans as they observe the strengthening of democratic processes in Latin America. Let there be no doubt about it: the process of democratization enables nations to reach firm understandings, to agree upon common struggles and to achieve consensus in the search for a common voice.
26.	Venezuela is above all a country whose vocation is essentially Latin American. Sim6n Bolivar's writings are very revealing of this attitude. We feel that we are linked fraternally with the peoples and countries of the region, a region whose boundaries bind rather than divide. Unquestionably, we have sometimes stumbled on the road to integration; some of the obstacles were of our own making, others were foreign. It would seem that the time has now come for us to conduct a self-examination, to explore with greater determination our own possibilities for mutual exchange and balanced well-being. The great challenge of Latin America continues to be that of shaping a community of nations capable of resolving our ancient and complex problems without intervention by outside elements that seek to involve us in strategic confrontations.
27.	In fact, however, our part of the world—Latin America and the Caribbean, the Utopian Arcadia of modern times—has not been able to avoid confrontation, and we look with dismay at what is happening in Central America. It is no longer a matter of minor differences between our countries but rather an obvious attempt by one Power or another to use those differences to further its own position in the world.
28.	Latin Americans cannot accept the fact that their misfortunes should be multiplied to benefit schemes for foreign domination. We must ensure that this danger is averted, but in so doing we must not allow Latin America to become an area of confrontation in this difficult period of history.
29.	We have shown what we can and must do in our region. The experience of the Contadora Group has been useful, and it has been accepted generally both within and outside the region as a suitable mechanism for assisting in the settlement of these complex Central American conflicts on the basis of the consolidation of peace, freedom, democratic plural-ism and economic and social development of a region which has suffered unceasingly from within and without throughout history. Four Latin American countries have worked together with the countries involved in an unprecedented effort to help solve a potentially dangerous situation. Those efforts came to fruition with the formulation of the revised Contadora Act on Peace and Co-operation in Central America	and the outcome is now in the hands of the Governments of the countries of the region.
30.	To be frank, I believe that there are those who are interested in peace and those who are interested in war. Time will tell soon enough who these are. In any event, the Venezuelan Government is convinced that only through a process of political development based on democracy can lasting peace and just economic and social development for Central America be assured.
31.	I am concerned lest we may be on the verge of exceeding the limits of political and social tolerance among the developing countries, which are suffering from the high unemployment rates and foreign imbalances that affect all of us to one degree or another. At the same time, there is a deterioration of international economic relations. We, the Members of the United Nations, have been unable to meet on common ground and, incredible as it may seem, we have forgotten the lessons of a not-too-distant past. I refer, of course, to the great depression of the 1930s.
32.	The seriousness of the crisis we are experiencing makes it necessary for us to rethink the role the
United Nations system plays in the area of international economic co-operation and, more specifically, the negotiation strategies which have been followed to resolve world economic problems. In addition to the economic crisis, we are witnessing a breakdown in communications, intransigence and an uncompromising defence of anachronistic attitudes.
33.	We are witnessing a process wherein certain powerful countries are continually postponing dialogue, which is tantamount to refusing to negotiate. This situation, in the global dimension as well as in a problem-by-problem approach, can result in some-thing we all wish to avoid: confrontation. It is clear that at this critical time the responsibility falls upon all of us, and we wish to share it in order to lay the foundations for a better future for all. We have no choice but to live up to the challenges of the hour.
34.	The peoples of the third world demand just changes, without delay. They demand efforts and results, of benefit to all.
35.	As an additional factor in the historical problems of injustice in international economic relations, we are faced today with an extremely serious situation, perhaps the most serious in recent history. The amount of foreign debt of the developing nations is so overwhelming that its consequences affect their very political and social stability; the dimensions of the debt problems alone require the most far-reaching understanding. We are dealing here with issues which, because of their intimate links to the price collapses in the export market for raw materials, the increasing protectionism of the industrialized countries, the irrational rise in interest rates—whose slight variations, a result of manipulations by the world financial market, undermine our social programmes—all contribute to the weakening of recovery efforts, denying work to millions of Latin Americans and condemning them to a marginal existence. And that is only one example.
36.	It is inexcusable that the economies of Latin America, which, to a greater or lesser degree, have been under tremendous pressure, in the lean year of
1983	alone transferred $30 billion to the industrialized countries. Plainly and simply, this is a disaster for our economies. We therefore must consider new and unprecedented approaches. The responsibility for this situation is not that of the debtor countries alone, but also of the international banking system, the lender countries and the international financial organizations. No one should nor can escape this responsibility. No one can feign indifference and stand aside when it comes to seeking solutions to a problem of such magnitude.
37.	These concepts and opinions form the basis for the action agreed to recently by Latin American countries in the Cartagena Consensus of 22 June 1984 which refers to the problem of the foreign debt.
38.	To sum up, the foreign debt of the developing countries is a reflection of specific shortcomings in the area of global financial and monetary relations, and generally in the economic system prevailing since the Second World War.
39.	That is how we Venezuelans see the foreign debt problem. It is part of a gradual breakdown in the world economic system over more than a decade, a process of decay whose most vivid expression is the debt situation in Latin America today. The problem has ramifications which extend beyond the countries 
of Latin America and other developing regions. If, therefore, we do not address ourselves to this issue in a timely manner, with political sensitivity to the problems of the affected countries, the whole world economy could founder in a crisis of incalculable proportions. Let us not forget the dangers which could be triggered by these phenomena, among which interdependence is also an undeniable fact.
40.	I have stated that the problem of our inappropriately incurred debt cannot be divorced from the process of our development, because our development must continue. Otherwise, it will run down and stagnate, creating conditions that are in contradiction with our vision of society and the role of democratic government. Development is a vital necessity for our peoples. Without it there is no justice, no security, no peace, no prospects for a well-integrated nation.
41.	In order to attain these goals, Venezuela has embarked upon a process of readjustment, and this has meant enacting stem measures. Nevertheless, we have taken special pains to ensure that the burden of this readjustment is carried equally by all, so that the poor do not shoulder the greatest portion of that burden for the nation's economic recovery programme. These decisions have been made within the context of national dialogue and consultation, a process which has ensured that all Venezuelans understand the nature of the problems at hand and work to overcome them. This we shall all pursue with conviction and determination.
42.	I find it appropriate to state here in this international forum that the sacrifices required to overcome this pervasive crisis must be assumed both by the developing countries, as we have seen, and by the industrialized countries. In one way or another, the developing countries are financing the deficits of the industrialized countries, or a good part of them, while, as a consequence, our peoples continue to go through crisis after crisis. It is obvious that there is a paradox here, which is irrational and without explanation or justification
43.	The reordering of the world economy must be governed by the principle of fairness. The industrialized countries cannot escape the need to correct their own external imbalances and budgetary deficits. It is obvious that the industrialized countries, in a crisis that they themselves have created, are in a better position than the developing countries to carry out a process of readjustment. The capacities of the developing nations are so limited that whatever measures they take in this respect could unleash political and social traumas that could seriously undermine their stability.
44.	That is why there is an urgent need to ensure understanding and to substantially alleviate the situation of the third world's foreign debt. Otherwise, the economic recovery of the economically most powerful countries, which to a large extent takes place at the expense of the economically weaker countries, would be seriously compromised and might have a much higher future cost for those countries, because, inevitably, even more serious measures would be required, with world-wide implications that could affect collective security and stability.
43. Venezuela has been renegotiating its external debt within the framework of its intention to fulfil its national contractual obligations. We intend to develop an economic programme that is truly Venezuelan, a programme that will permit us to fulfil our commitments abroad without impairing our capacity )for economic and social development and our sovereign decision-making ability. I have made clear on various occasions that in no circumstances, nor as a result of any sort of pressure, will we accept conditions that could jeopardize the potential for development and well-being to which my countrymen are entitled. That is my commitment to the Venezuelan people, and especially to the poor and least fortunate among them.
46.	Having established the bases for refinancing our external debt, we deem it appropriate to make the following comments.
47.	The instability of interest rates creates an extremely risky situation for the developing countries. Whenever the rates are high, it is virtually impossible for a country to make payments servicing its external public debt without imposing on the general population unacceptable sacrifices with regard to their standard of living.
48.	Today the principal creditors of the developing countries are large, private, multinational banks. This has had enormous implications for their respective domestic financial markets. Therefore, today, more than ever before, it is necessary for the monetary authorities of the industrialized countries to involve themselves actively in the problem.
49.	It is important to avoid the long-term incapacitation of debtor countries that are trying to live up to their commitments. Such incapacitation would en-danger the continuity of financial loans, which are fundamental to world banking.
50.	For a solution to be viable and successful, the individual viewpoints and needs of everyone involved must be taken into consideration. For that reason, the solution should be the result of a concert-ed effort.
51.	The various mechanisms proposed have a common denominator: they all require the indispensable participation of Governments and international monetary organizations. It is impossible to imagine the achievement of a solution with only the debtor countries and creditor banks negotiating.
52.	Along with many Latin Americans, we Venezuelans are deeply concerned about the problems of drug trafficking and the illegal use of drugs, which have reached alarming proportions in many countries during recent years. The increasing scope of this problem has turned drug trafficking into a social calamity which must be fought with determination and courage at all levels and with every tool available to us—public and private, national and international.
53.	Drug trafficking goes so far as to attempt to destabilize Governments through corruption, making use of all kinds of criminal elements, tying them into an intricate network of operations, conspiracies and complicities which involve all levels of society, from subversives of the left and right to the most affluent and most impoverished of our citizenry, striking at the very heart of public life. Its penetration is limitless and has reached such a magnitude that, as we stated recently at Quito, drug trafficking not only represents a threat to the national security and sovereignty of several countries but is also turning into a dangerous agent of international conflicts.
54.	It is our firm belief that in order effectively to combat the scourge of drug trafficking and the illegal use of drugs, it is necessary to go directly to the 
source, to the places where the raw materials are cultivated and where they are transformed into narcotic drugs and psychotropic substances, and thus to strengthen even more decisive action at the main consumer centres.
55.	Governments can no longer consider this as simply a political issue or a public-health problem limited to each State. It is time that we recognize it for what it is—an international problem, with wide- ranging social, economic and political implications.
56.	Since becoming President of Venezuela, I have devoted particular attention to this issue, because in my capacities as a physician and a political leader I understand its devastating implications, its social consequences and its effects on youth, our most valuable resource. I recently promulgated in my country the Organic Law of Narcotic Drugs and Psychotropic Substances, which fully reflects the firm intentions of my Government and all sectors of the country to combat this dangerous phenomenon.
57.	The domestic measures that we are adopting will, of course, be insufficient if we cannot count on suitable international mechanisms to facilitate the co-operation necessary to combat efficiently and globally this tremendous problem which repudiates the most fundamental rights of man. That is why Venezuela, at both national and international levels, is committing its resources so forcefully in this direction. In this respect, we have proposed for consideration by the United Nations and other appropriate international organizations the creation of a special fund to provide assistance in an efficient and flexible way to developing countries affected by drug trafficking. This proposal is embodied in the Quito Declaration against Traffic in Narcotic Drugs, of 11 August 1984. That Declaration reflects the decision of the international community to classify as an international crime against humanity all activities related to the illegal trafficking in drugs.
58.	I cherish the hope that this session of the General Assembly will provide the appropriate opportunity to look deeply into this serious problem. It is a problem that requires a decisive response, and it is one that can be eradicated only through an unequivocal commitment to multilateral action. Venezuela is prepared to make its contribution in all fields of necessary action. Day after day, drug traffickers cross borders. There is no nation in this world that working alone can eliminate the serious political and social problem that drug trafficking constitutes.
59.	We Venezuelans are not immune to the effects of the crisis currently afflicting our world—and I am not referring solely to the economic upheavals and political conflicts; they are only some of the consequences of the breakdown of moral values in the world today.
60.	There is no doubt in my mind—and others have said this before me—that during these last few decades when man has triumphed technologically and scientifically he has experienced a concomitant weakening of the metaphysical roots which anchor him and give meaning to both his joy and sorrow, his life and death.
61.	While this feeling of helplessness has engendered among those in the developed world a sense of bewilderment and alienation from life's most basic pleasures, it has brought about even more dramatic results in our countries. Material remuneration, with which others compensate for the relative emptiness of their lives, serves but to highlight the glaring social differences which persist in our societies and the lack of understanding that already exists between the emerging nations, which are persistently trying to be understood, and those countries which still have a preponderant influence in world affairs. How do we integrate, without causing suffering, the countries of the third world into the mainstream of contemporary life or at least minimize the spiritual anguish that accompanies such change? That is the great problem which faces the leaders of the nations that form the majority in today's world. We can and must contribute to the building of a civilization that is more human and more positive.
62.	Progress in all fields of human endeavour has always fallen short of the great Utopias which, from time immemorial, have fed humanity's hopes and dreams. If it were possible to probe the opinions of men and women all over the world, we would undoubtedly find that the great majority would condemn the confrontation dividing the world com-munity today. The two poles of power which are attempting to divide up the world for themselves are but a manifestation of the moral bankruptcy of our times. Once again, the lust for power—the oldest and strongest passion of mankind—clothed as always in doctrine, returns with its eternal message of misery and uncertainty.
63.	A nineteenth-century philosopher once postulated that the happiest periods for mankind have been blank pages in the book of life—in other words, periods in which neither creative activity nor intense searching occurred. But we are not living in such a happy period today and, consequently, our passage on earth cannot be another blank page. The great questions of the future are beckoning us with their immense risks, their possibilities and their promises. We have but to choose those paths that open up the imagination and lead us to bold decision-making and the search for the right answers for this time, a time which is in no way one of mankind's happier periods of history.
